           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

MICHAEL MARTIN                                              PLAINTIFF

v.                    No. 5:17.:.cv-338-DPM-PSH

SUSAN POTTS, Administrator,
Drew County Jail; and MARK
GOBER, Sheriff, Drew County                            DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Martin hasn't filed a free-world application to proceed in forma
pauperis; and the time to do so has passed. NQ 38. His complaint will
therefore be dismissed without prejudice. LOCAL RULE 5.5(c)(2). An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                      D.P. Marshall Jr. I
                                      United States District Judge
